DETAILED ACTION
This action is responsive to applicant’s Request for Continued Examination (RCE) filed on 9/13/2022. In the RCE, the applicant includes an amendment to claim 1 and provides remarks relevant to the Final Office action mailed on 6/29/2022. The amendments and/or arguments necessitate a new ground of rejection as set forth below. This action is NON-FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,356,064 (the ‘064 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Information Disclosure Statement (IDS)
The IDS filed on 09/13/2022 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 
Status of the Claims
The following is the status of the claims: 
Claim 1 is amended, claims 2-16 are canceled and claims 17-37 are new relative to the patent claims. Thus claims 1 and 17-37 are pending, among those, claims 1, 17 and 37 are independent.
Prior Art
Claims 1 and 17-37 are examined based on the following reference:
US Patent Application No. 2010/0013969 to Ui (“Ui”)
US Patent Application No. 2010/0200738 to Yamashita (“Yamashita”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103(a) as being obvious over Ui in view of Yamashita.
Ui discloses an imaging device (Fig. 1 and see title) comprising:
at least one pixel (Fig. 11A, reproduced below, Ui discloses at least one pixel with divided pixels DPC-A, DPC-B, DCP-C and DCP-D. Fig. 3 shows a plurality of pixels arranged in Bayer matrix form) including:

    PNG
    media_image1.png
    441
    535
    media_image1.png
    Greyscale

a photoelectric conversion region that generates charges for the at least one pixel according to an amount of incident light. Ui discloses: “FIG. 11A schematically shows how charges are generated in the single-crystal silicon cells due to photoelectric conversion depending on the characteristics of the optical attenuation films. In this example, the charge amount is the largest in the leftmost cell and the smallest in the rightmost cell.” Ui at paragraph 167. Emphasis added. 
a plurality of accumulation regions that divide the photoelectric conversion region 
 such that each accumulation region accumulates a portion of the charges. Specifically, Ui discloses: “In FIG. 10 and FIG. 11, four photoelectric conversion and charge accumulation regions having different photosensitivities, i.e. the divided pixels DPC-A, DPC-B, DPC-C, and DPC-D, are so disposed as to surround the source.” Ui at paragraph 162. Emphasis added. 
		Ui does not expressly disclose an on-chip lens including a convex portion that passes an incident light, the convex portion covering at least part of each accumulation region. However, adding an on-chip convex lens to the Ui’s imaging device would have been obvious to a person with ordinary skill in the art (POSITA). For example, Yamashita teaches an imaging device which is the same as Ui. As shown in Fig. 5, Yamashita teaches the use of an on-chip convex lens 501 and expressly teaches that by using an on-chip convex lens, light can be efficiently collected on a photo-sensing surface 103 of the photoelectric conversion element. Specifically, Yamashita teaches: “Each light-guiding portion 505 includes a color filter 503. By interposing the lens 501 between the light-guiding portion 505 and the insulation film 104b, light collected by the light-guiding portion 505 can be efficiently collected on a photo-sensing surface 103 of the photoelectric conversion element.” Yamashita at paragraph 64. Emphasis added. It would have been obvious to a POSITA to add an on-chip convex lens to the Ui’s imaging device to improve the efficiency of directing light to the photoelectric sensor in Ui’s imaging device.
a first isolation element that is formed at a boundary of the photoelectric conversion region so as to be between the photoelectric conversion region and an adjacent pixel (Figs. 4 and 6, each shows a plurality of pixels arranged in Bayer matrix form. Because they are separated, there must be an isolation region to separate between one and another. This isolation reads on the recited first isolation region. Also Fig. 11A shows the left most and right most isolation regions CHSTP which are adjacent to the other pixels). 
a second isolation element that is formed between each accumulation region of the plurality of accumulation regions of the at least one pixel. Ui discloses: “Furthermore, as shown in FIG. 10 and FIGS. 11A and 11B, the individual divided pixel regions are isolated from each other by a channel stop (of the P-type, in this example) CHSTP so that a charge may be accumulated in each cell.” Ui at paragraph 165. Emphasis added. 
Response to Arguments
As discussed in the Rejection section above, the combination of Ui and Yamashita discloses the newly added limitation.   
Allowable Subject Matter
 	Claims 17-37 are allowed. 
Claims 17-36 are allowed because the prior art of record fails to teach or render obvious the inclusion of a limitation that “a length of the first isolation region is different from a length of the second isolation region” as recited in independent claim 17.
Claim 37 is allowed for the same reason noted in claim 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-17481748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991